On Application por Rehearing.
Oounsel for appellants suggest that the reservation, as suggested in our opinion, should be embodied in the decree. To this there is no objection, and we will supplement our decree accordingly as follows, viz.:
It is therefore ordered and decreed that, as appears from the *1351record and proceedings herein, the appellants have become adjudicatees of the judgment appealed from, and this operates as such an acquiescence therein as to necessitate the dismissal of the appeal, the dismissal of the appeal shall be without prejudice to their rights as adjudicatees, which are fully reserved.
It is further ordered that, as thus amended, our former decree remain undisturbed.